Citation Nr: 9920373	
Decision Date: 07/23/99    Archive Date: 07/28/99

DOCKET NO.  97-34 915	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
bilateral sensorineural hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Elizabeth Gallagher, Counsel
REMAND

The veteran had active duty from January 1963 to January 
1966.

Upon review of the documents contained in the claims file, 
the Board notes that, in correspondence with the Department 
of Veterans Affairs Regional Office (RO) in Cleveland, Ohio 
dated June 14, 1999, the veteran requested that a Travel 
Board hearing be scheduled for him before a Member of this 
Board sitting at the RO.  

Therefore, to ensure full compliance with due process 
requirements, the case is hereby REMANDED to the RO for the 
following development:

1. The RO should schedule a Travel Board 
hearing, in accordance with 38 C.F.R. 
§ 20.704(a), and should notify the 
veteran and his service organization 
representative of the date of such 
hearing by sending a letter of 
notification to the veteran at his 
current address of record, with a copy to 
his representative.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action until 
otherwise notified.


		
ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


